Citation Nr: 0000768	
Decision Date: 01/11/00    Archive Date: 01/27/00

DOCKET NO.  95-25 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for impairment of the 
left knee with removal of patella, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased rating for conversion 
disorder, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for multiple warts of 
the hands, currently evaluated as noncompensably disabling.

4.  Entitlement to an increased rating for a left ear 
unilateral hearing loss disability, currently evaluated as 
noncompensably disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1966 to May 
1969.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from March and May 1994 rating decisions of 
the Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO). 

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The U. S. Court of Appeals for Veterans Claims 
(known as the United States Court of Veteran's Appeals prior 
to March 1, 1999) (hereinafter Court) has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC. 6-96 (1996).

In a November 1999 Informal Hearing Presentation, the 
accredited representative raised claims for service 
connection for tinnitus and service connection for growths 
on the neck and forearms, both based on findings on VA 
examinations conducted in July 1995.  A claim for total 
rating for compensation based on individual unemployability 
was also raised in the Informal Hearing Presentation.  The 
RO has not had an opportunity to act upon these claims.  The 
Board refers the issues to the RO to take appropriate action 
with respect to this claim, as the Board does not have 
jurisdiction over this claim.  Jurisdiction does indeed 
matter and it is not "harmless" when the VA during the 
claims adjudication process fails to consider threshold 
jurisdictional issues.  Absent a decision, a notice of 
disagreement, a statement of the case and a substantive 
appeal, the Board does not have jurisdiction of the issue.  
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 
5 Vet. App. 554 (1993), Black v. Brown, 10 Vet. App. 279 
(1997), Shockley v. West, 11 Vet. App. 208 (1998).  An 
application that is not in accord with the statute shall not 
be entertained.  38 U.S.C.A. § 7108 (West 1991).  
Furthermore, this Board Member cannot have jurisdiction of 
this issue.  38 C.F.R. § 19.13 (1998).  The veteran should 
be informed of any determination by separate letter that 
includes notification of appellate rights.  38 C.F.R. 
§ 3.103 (1999).  If there is any intent to appeal, there is 
an obligation to file a notice of disagreement and a 
substantive appeal after the issuance of the statement of 
the case.  38 C.F.R. § 20.200 (1999).


FINDINGS OF FACT

1.  The left knee disability is equivalent to severe 
impairment of the knee with recurrent subluxation or lateral 
instability.

2.  Conversion disorder results in no more than mild social 
and industrial impairment.

3.  Multiple warts of the hands are asymptomatic.

4.  Left ear hearing loss disability is manifested by an 
average pure tone threshold of 72.5 decibels with 
discrimination ability of 80 percent correct.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for left knee 
disability are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991); 38 C.F.R. Part 4, §§ 4.20, 4.71a, Diagnostic Code 5257 
(1999).

2. The criteria for an evaluation greater than 10 percent for 
conversion disorder have not been met.  38 U.S.C.A. § 1155, 
5107(b) (West 1991); 38 C.F.R. Part 4, § 4.130, Diagnostic 
Codes 9505, 9424 (1996- 1999).

3.  The criteria for a compensable evaluation for multiple 
warts of the hands have not been met.  38 U.S.C.A. § 1155, 
5107(b) (West 1991); 38 C.F.R. Part 4, § 4.118, Diagnostic 
Code 7819 (1999).

4.  The criteria for a compensable evaluation for left ear 
hearing loss disability have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.7, Part 4, 
Diagnostic Code 6100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has perfected appeals as to a March 1994 rating 
decision that confirmed and continued a noncompensable rating 
for a hearing loss disability, and increased his rating for a 
left knee disability from 10 percent to 20 percent.  He 
perfected an appeal from a May 1994 rating decision that 
confirmed and continued noncompensable evaluations for 
psychological factors affecting musculoskeletal condition and 
multiple warts of the hands.

The claims are well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  This finding is based on the appellant's contentions 
that his disabilities are more disabling than currently 
evaluated.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

The RO has met its duty to assist the appellant in the 
development of his claim. under 38 U.S.C.A. § 5107 (West 
1991).  Records were obtained from the identified VA Medical 
Centers, and VA examinations were conducted in 1994, 1995 and 
1997.  In the November 1999 Informal Hearing Presentation, 
the accredited representative requested that all of the 
claims on appeal be remanded for new VA examinations on the 
basis that they are too old.  The accredited representative 
has argued specifically that examinations of the left knee 
and warts of the hands are insufficiently detailed for rating 
purposes.  The Board disagrees, and finds that the 
information reported in the examinations conducted in 1994, 
1995 and 1997 adequately address the factors in the assigned 
rating criteria and are sufficient for rating purposes.  
38 C.F.R. §§ 4.2, 4.40, 4.45 (1999).  If the appellant is of 
the opinion that his service connected disabilities have 
further increased in severity, he is free to file new claims 
for increased ratings.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  When all 
the evidence is assembled, the determination must then be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Impairment of the Left Knee with Removal of Patella

Service connection for absence of the left patella with scar 
of the left knee, asymptomatic, was granted in November 1969 
and assigned a noncompensable evaluation under Diagnostic 
Code 5257 for other impairment of the knee.  In April 1971 
the evaluation was increased to 10 percent.  In March 1994 
the evaluation was increased to 20 percent apparently by 
analogy to moderate impairment of the knee with recurrent 
subluxation or lateral instability pursuant to Diagnostic 
Code 5257.  The appellant has voiced disagreement with the 
current evaluation.

An RO decision awarding an increase in a veteran's 
disability rating, but not awarding the maximum benefit 
allowed, does not fully resolve the administrative appeal 
from the original rating, rather, the appeal initiated by 
the notice of disagreement with the original rating remains 
pending unless the veteran withdraws it.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).

The appellant contends that his left knee is getting worse.  
The kneecaps jumps out of the socket and he has difficulty 
walking.  Standing for even a short period of time causes 
swelling and pain.  When he walked one mile-per-day for 
several weeks to get some exercise it caused his knees to 
become very sore.  He was told by the dietitian to walk two 
miles.  He did this one time and got so sore he could not 
walk for exercise at all.  The representative has requested 
another examination of the knee, but the Board finds the 
evidence sufficient to rate the knee.  Although the last 
formal VA examination of the knee was in 1995, the claims 
file contains extensive subsequent treatment records that 
permit the current status of the knee to be determined for 
rating purposes.

The appellant is evaluated by analogy under Diagnostic Code 
5299-5257 for other impairment of the knee.  For severe 
recurrent subluxation or lateral instability, a 30 percent 
rating is warranted.  For moderate recurrent subluxation or 
lateral instability, a 20 percent rating is warranted.  For 
slight recurrent subluxation or lateral instability, a 10 
percent rating is warranted.

The Board has also considered whether other Diagnostic Codes 
are appropriate and might afford the appellant a higher 
evaluation.  Limitation of flexion of the leg under 
Diagnostic Code 5260 provides for a 30 percent evaluation 
with flexion limited to 15 degrees; a 20 percent evaluation 
for flexion limited to 30 degrees; a 10 percent evaluation 
for flexion limited to 45 degrees; and a noncompensable 
evaluation for flexion limited to 60 degrees.  

Diagnostic Code DC 5261 provides for disabilities involving 
limitation of extension of the leg.  With extension limited 
to 45 degrees, a 50 percent evaluation is warranted.  With 
extension limited to 30 degrees, a 40 percent evaluation is 
warranted.  With extension limited to 20 degrees, a 30 
percent evaluation is warranted.  With extension limited to 
15 degrees, a 20 percent evaluation is warranted.  With 
extension limited to 10 degrees, a 10 percent evaluation is 
warranted.  When extension limited to 5 degrees, a 
noncompensable evaluation is assigned.

Diagnostic Code 5258 assigns a 20 percent evaluation for 
dislocated semilunar cartilage with frequent episodes of 
locking, pain and effusion into the joint.

Lacking evidence of ankylosis, malunion of the tibia and 
fibula, or genu recurvatum, other Diagnostic Codes regarding 
the knee were not applicable.

Residuals of surgery can also be rated to include a 
Diagnostic Code related to the post-surgical scar if 
applicable.  Diagnostic Code 7804 provides for a 10 percent 
evaluation for superficial scars that are tender and painful 
on objective demonstration.

Evaluation under Diagnostic Codes 5003, 5010 for degenerative 
or post-traumatic arthritis was also considered.  Diagnostic 
Code 5003 provides that for degenerative arthritis 
established by X-ray findings, it will be rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected, to be combined, not 
added.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  38 C.F.R. § 4.14 (1998).  
In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
If a claimant has a disability rating under Diagnostic Code 
5257 for instability of the knee and there is also X-ray 
evidence of arthritis and limitation of motion severe enough 
to warrant a zero-percent rating under Diagnostic Code 5260 
(limitation of flexion) or Diagnostic Code 5261 (limitation 
of extension), a separate rating is available under the 
Diagnostic Codes for arthritis (5003 or 5010).  VAOPGCPREC 
23- 97 (1997).  A separate rating for arthritis could also be 
based on X-ray findings and painful motion under 38 C.F.R. 
§ 4.59.  VAOPGCPREC 9-98 (1998).  It is the intent of the 
schedule to recognize painful motion with joint or 
periarticular pathology as productive of disability.  
Actually painful or unstable joints are entitled to at least 
the minimum compensable rating for the joint.  38 C.F.R. 
§ 4.59 (1999).

In VA Medical Center records from March 1993 the appellant 
complained of left knee pain.  He had slipped and fallen.  
The left knee was swollen and too painful to be examined.  
There was effusion.  An X-ray of the left knee revealed 
degenerative joint changes at the medial and lateral 
compartments.  There was an expansile lucent lesion at the 
proximal fibula.  In April 1993, he still had knee pain and 
swelling was present.  X-rays revealed degenerative changes 
and a lesion of the left proximal fibula, stable since 1991.  
A knee brace was prescribed.  In a further evaluation in 
April 1993, he had pain and catching with an occasional 
feeling that the knee wanted to jump out of place.  On 
examination by a private physician in April 1993 there was 
trace effusion and pain in the medial joint line.  He had 
discomfort and crepitus with flexion and extension of the 
patellofemoral joint.  The knee seemed stable.  The 
degenerative changes shown on X-ray were said to be not 
terribly dramatic.

A VA examination was conducted in February 1994.  He 
complained of chronic pain in the left knee and a feeling of 
instability.  He had problems stooping or squatting and could 
not kneel.  The knee swelled at times and he reported a 
grinding sensation in the joint.  On examination he was 
wearing a brace.  He limped and was using a cane.  There was 
a 16-cm. curvilinear scar.  There was no swelling.  It was 
acutely tender in the anterior-medial compartment and less so 
in the lateral compartment.  He had extension to 0 degrees 
and flexion to 130 degrees with pain on flexion.  There was 
loud, prominent crepitation with extension.  He squatted with 
difficulty and held heavily to a table getting down.  There 
was marked atrophy in the left thigh with prominent softening 
and decreased muscular tone in the thigh and calf.  
Associated X-rays revealed degenerative changes.  The 
diagnosis was residuals of a left knee injury of chronic pain 
and a feeling of instability with reinjury in March 1993.  He 
had residual degenerative joint disease and associated muscle 
atrophy.

In VA Medical Center notes from November 1994, the appellant 
complained of some knee pain with good and bad days.  He was 
wearing a hinged brace which helped.  On examination the left 
knee was cool and without effusion.  There was positive point 
tenderness over the patellar groove and no laxity.  Chronic 
knee pain was diagnosed.  In February 1995 he was doing 
better.  There was no swelling and the medicine helped the 
pain.  He had changed jobs to one that required less 
activity.

A VA examination was conducted in July 1995.  The appellant 
complained of continued knee pain and the knee wanting to 
give out.  There was swelling and the knee was very sensitive 
to the touch.  He had been told he needed a total knee 
replacement.  He could stand and walk fairly well although he 
had a slight limp and give to the right leg.  He was wearing 
a brace.  The left thigh measured slightly smaller than the 
right.  There were very well healed scars around the left 
knee on both sides with very tender skin across the knee.  
There was some crepitance to flexion.  The ligaments seemed 
to be intact and range of motion was normal, although there 
was definite pain with full flexion.  There was no way he 
could get down on his knee on the floor because it was so 
sensitive.  X-rays revealed stable findings compared to April 
1993 X-rays.  The diagnosis was a postoperative knee with 
patellectomy and posttraumatic arthritis.

In August 1995 the pain was worst going up or down stairs.  
The brace and medicine were helping.  On examination, the 
left knee was cool and there was no erythema or effusion.  He 
had medial joint line tenderness and crepitus.  There was no 
laxity.  Degenerative joint disease was diagnosed.  In 
October 1995 he reported pain with prolonged use and 
occasional swelling.  There was 3+ crepitus on examination 
with medial joint line tenderness.  There was no warmth or 
effusion.  Laxity was present in the medial ligament only.  
Degenerative joint disease was diagnosed with questionable 
medial ligament laxity.

In January 1996 VA Medical Center notes the appellant 
complained that he hurt his knee while walking.  He had 
slipped and twisted it.  By the end of the month he reported 
that it improved slowly after the injury.  It was very 
painful with crepitance.  In March 1996 his left knee was 
mildly warm.  There was no erythema or effusion.  There was 
questionable joint line tenderness and positive crepitus.  
Degenerative joint disease was diagnosed.  In November 1996 
he reported increased popping.  There was crepitus and no 
erythema or effusion in the left knee.  In April 1997 he 
reported pain in the left knee.  In May 1997 he was reported 
to be walking one mile-per-day with continued pain in the 
left leg.  In a statement in December 1998, he reported that 
he could no longer walk nearly as much as before. 

The left knee disability does not result in recurrent 
subluxation or lateral instability of the knee.  While medial 
ligament laxity was reported in August 1995, it was said to 
be questionable, and on other examinations of record, no 
ligamentous laxity was observed.  Subluxation, too, has not 
been observed.  Therefore, the knee is not properly rated 
under Diagnostic Code 5257, but, in the Board's opinion, the 
functions affected, the anatomical localization and the 
symptomatology permit rating by analogy to that Diagnostic 
Code.  

During the appeal period, manifestations of the knee 
disability have included tenderness to palpation over the 
knee, pain on full flexion, crepitation and joint line 
tenderness.  The appellant used a knee brace and was observed 
to walk with a slight limp.  His complaints of knee pain with 
prolonged use and occasional swelling are credible.  With 
application of the benefit of the doubt rule, the Board 
concludes that impairment due to the left knee disability is 
more nearly equivalent to severe impairment of the knee with 
recurrent subluxation or lateral instability.  Accordingly, a 
30 percent rating by analogy to Diagnostic Code 5257 is 
warranted. 

The preponderance of the evidence is against a higher 
evaluation under the other available Diagnostic Codes.  
Flexion and extension have not been limited on examination to 
a compensable degree.  Diagnostic Code 5258 does not provide 
for a higher evaluation that that which is currently 
assigned.  The examiner in July 1995 indicated that the 
surgical scar was well healed and therefore application of 
Diagnostic Code 7804 for superficial scars is not warranted.

In reaching this conclusion, the Board has specifically 
considered the guidance of DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. §§ 4.40 and 4.45 (1999) in making its 
determination.  Inquiry has been directed as to whether there 
is less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination or 
pain on movement so as to result in functional impairment, 
and the resultant impairment is contemplated by the 30 
percent rating assigned. 

Psychological Factors Affecting Musculoskeletal Condition

Service connection for psychophysiological conversion 
reaction was established in April 1971 and assigned a 
noncompensable evaluation under Diagnostic Code 9504.  The 
appellant has perfected an appeal based on May 1994 rating 
decision that confirmed and continued the noncompensable 
evaluation.  During the pendency of the appeal, in a March 
1996 rating decision, the disability was recharacterized as 
psychological factors affecting musculoskeletal condition 
under Diagnostic Code 9505 and the evaluation was increased 
to 10 percent.

The schedule for rating mental disorders was revised in 
November 1996.  In a June 1997 Supplemental Statement of the 
Case, the appellant was given a copy of the new rating 
criteria.  His disability was rated under Diagnostic Code 
9424 for conversion disorder and the 10 percent evaluation 
was confirmed and continued.

An RO decision awarding an increase in a veteran's 
disability rating, but not awarding the maximum benefit 
allowed, does not fully resolve the administrative appeal 
from the original rating, rather, the appeal initiated by 
the notice of disagreement with the original rating remains 
pending unless the veteran withdraws it.  AB, 6 Vet. App. at 
35.

The appellant contends that his pain causes him 
psychological stress.  The appellant submitted a statement 
in support of the claim in December 1998 and attributed an 
inability to hold a job to his left leg disability.  The 
accredited representative indicated in November 1999 that 
the appellant is unable to work presently because of his 
extreme pain.

This appeal is based on a May 1994 rating decision.  The 
criteria for evaluating psychological factors affecting 
physical condition changed in November 1996 to a general 
rating formula for mental disorders.  When a regulation 
changes after a claim has been filed but before the appeal 
process has been completed, the version most favorable to the 
claimant will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  See 38 U.S.C.A. § 5110.  Thus, the Board will 
lay out both the pre-1996 criteria and the post-1996 
criteria.  The pre-1996 criteria for rating psychological 
factors affecting physical condition directed evaluation 
under the general rating formula for psychoneurotic 
disorders.  The applicable ratings are as follows:

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic, symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain 
or retain employment - 100 percent 
disabling.

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment - 70 percent 
disabling.

Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment - 50 
percent disabling.

Definite impairment in the ability to 
establish or maintain effective and 
wholesome relationships with people.  The 
psychoneurotic symptoms result in such 
reduction in initiative, flexibility, 
efficiency and reliability levels as to 
produce definite industrial impairment - 
30 percent disabling.

Less than criteria for the 30 percent , 
with emotional tension or other evidence 
of anxiety productive of mild social and 
industrial impairment - 10 percent 
disabling.

There are neurotic symptoms which may 
somewhat adversely affect relationships 
with others but which do not cause 
impairment of working ability - 0 percent 
disabling.

The post-1996 general rating formula for mental disorders 
(Diagnostic Code 9424 for conversion disorder) and the 
applicable ratings are as follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name - 100 percent 
disabling.

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function  independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 70 
percent disabling.

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships - 50 percent disabling.

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) - 30 
percent disabling.

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication - 10 
percent disabling.

A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere  with 
occupational and social functioning or to 
require continuous medication - 0 percent 
disabling.

VA Medical Center notes from November 1993 documented a 
refill of a prescription for Valium.  A VA psychiatric 
examination was conducted in July 1995.  The appellant 
reported working for the prior few years as a self-employed 
real estate agent, apparently working full time.  Throughout 
the evaluation he was oriented to time, place and person.  
He showed no evidence of delusion, hallucination or thought 
disorder.  His memory for recent and remote events was 
intact.  His intellect was considered to be average or 
above.  He was appropriately dressed and displayed no 
abnormal mannerisms or behavior.  Psychological testing was 
not indicated at that time.  The examiner commented that 
available records indicated that the appellant received some 
medication, although in small amounts since 1977 and was on 
small amounts of Valium at the present time.  In the 
examiner's opinion the impairment secondary to the anxiety 
disorder was minimal to slight.  An anxiety disorder not 
otherwise specified was diagnosed.  His Global Assessment of 
Functioning score was 70.

The preponderance of the evidence is against a higher 
evaluation under either criteria.  There is no definite 
industrial impairment due to any reported symptomatology.  A 
competent medical examiner in July 1995 indicated that his 
impairment was minimal to slight.  The evidence as reported 
by the appellant is that he continues to work and he has 
attributed (as recently as December 1998) any industrial 
impairment to his left leg disability, not to any 
psychological impairment.  The appellant has not reported 
intermittent inability to perform occupational tasks due to 
symptoms such as depressed mood, anxiety, suspiciousness, 
panic attacks, sleep impairment or memory loss.  On mental 
status examination none of these symptoms were reported or 
observed.

The accredited representative has requested a new VA 
examination and indicated that the present status of the 
conversion disorder is unknown.  However, there is no medical 
evidence subsequent to the last examination indicating that 
there has been a material change in the disability requiring 
reexamination.  38 C.F.R. § 3.327 (1999).  

The Board's decision denying an increased rating is further 
supported by the  Global Assessment of Functioning (GAF) 
score of 70 which was noted in the July 1995 VA examination.  
Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF score is 
a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994).  A GAF score of 70 is defined as 
exhibiting some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  It is 
consistent with the current evaluation.

Comparing the pre-1996 criteria to the post-1996 criteria, 
the Board believes that neither one is more favorable to the 
appellant than the other.  The appellant 's disability falls 
within the 10 percent evaluation under both criteria.  
Because the RO considered the appellant's disability under 
both criteria (although on separate occasions), a Bernard 
issue is not raised by the Board's consideration of both 
criteria in this decision.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert, 1 Vet. App. at 49.

Multiple Warts of the Hands

Service connection for multiple warts of the hand was granted 
in November 1969 and assigned a noncompensable evaluation.  
At the time service connection was granted, VA examination 
revealed the presence of warts on both the right and left 
hand.  The appellant reported that they had been removed 
during service and had grown back.  The appellant has 
perfected an appeal as to a May 1994 rating decision that 
confirmed and continued the noncompensable evaluation.

VA Medical Center records during the pendency of this appeal 
are silent for identification or treatment of hand warts.  
Removal of lesions on the forearms and thigh was done in 
August 1994, but no reference was made to the hands.  On VA 
examination in July 1995 the appellant indicated that he had 
most or all of the warts removed and had no problems at the 
present time.  Some very small papillomatous-type growths 
were identified on his neck, but not on his hands.  He no 
longer had any significant growths on his hands or forearms, 
he did have about 6 removed in the past year.

The accredited representative has requested a new 
dermatological examination on the basis that the July 1995 
examiner did not comment on the presence of scars or 
disfigurement, did not attach color photographs, did not 
conduct or attach reports of laboratory testing, and did not 
render an opinion as to any relationship between the growths 
on the appellant's neck and his service connected hand warts.

The appellant is rated under Diagnostic Code 7819 for new 
benign growths of the skin.  Under this code, the growths are 
to be rated as scars, based on considerations such as 
disfigurement.  The schedular rating under the provisions of 
Diagnostic Codes 7803 for scars that are superficial, poorly 
nourished with repeated ulceration is 10 percent.  The 
schedular rating under Diagnostic Code 7804 for superficial 
scars that are tender and painful is 10 percent.  The Board 
further notes that skin disorders such as benign new growths 
may be rated as eczema.  

Diagnostic Code 7806 for eczema for eczema provides that with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or when exceptionally repugnant, a 
50 percent evaluation is warranted.  With exudation or 
constant itching, extensive lesions, or marked disfigurement, 
a 30 percent evaluation is warranted.  With exfoliation, 
exudation or itching, if involving an exposed surface or an 
extensive area, a 10 percent evaluation is warranted.  With 
slight, if any, exfoliation, exudation or itching, if on a 
nonexposed surface or small area, a noncompensable evaluation 
is assigned.

The preponderance of the evidence is against a compensable 
evaluation for hand warts.  At the time of the VA examination 
there were no significant hand warts and the appellant denied 
any problems.  He has not been treated for any hand warts.  
There is no competent evidence of scars, disfigurement, 
exfoliation, exudation or itching on the hands.  

The Board notes that neither the appellant nor the accredited 
representative nor the medical evidence presented has 
provided any reason to indicate that reexamination is 
warranted.  The appellant has never alleged scars or 
disfigurement, and there is simply no medical evidence to 
that effect.

Growths present on the neck are not service connected, just 
as lesions removed from the forearms or the thigh are not 
service connected.  The Board concludes based on the medical 
evidence and the appellant's statement to the examiner that 
he had no problem, that multiple warts of the hand are 
currently asymptomatic.

The statement by the examiner that there were no 
"significant" growths on the hands supports the Board's 
determination that the preponderance of the evidence is 
against a compensable evaluation.  This conclusion is further 
supported by the appellant's indication that he had no 
problem.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert, 1 Vet. App. at 49.

Hearing Loss

Service connection for was granted in July 1970 for impaired 
hearing in the right ear.  A 10 percent evaluation was 
assigned from date of separation under Diagnostic Code 6291.  
The appellant underwent a right stapendectomy in April 1970.  
A noncompensable evaluation was assigned from July 1971 under 
Diagnostic Code 6297 for borderline hearing impairment in the 
left ear to include normal hearing in the right ear.

A March 1973 rating decision revised the previous rating 
decisions.  A 10 percent evaluation was assigned from date of 
separation; a total rating pursuant to 38 C.F.R. § 4.30 for 
convalescence was assigned from April 1970; a 10 percent 
evaluation was assigned from June 1970 under Diagnostic Code 
6291; and a noncompensable evaluation was assigned from July 
1971.  The disability was recharacterized as borderline 
hearing impairment in the left ear.  The appellant has 
perfected an appeal from a March 1994 rating decision that 
confirmed and continued the noncompensable evaluation for 
hearing impairment in the left ear under Diagnostic Code 
6100.

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent based on organic impairment of 
hearing acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  38 C.F.R. § 4.85 (1999).  To evaluate the degree of 
disability from unilateral service-connected defective 
hearing, the revised rating schedule establishes eleven 
auditory acuity levels designated from level I for essentially 
normal acuity through level XI for profound deafness.  
38 C.F.R. §§ 4.85 and Part 4, Diagnostic Code 6100.  Since the 
appellant is service connected for only 1 ear, the extent of 
impairment due to the non-service-connected ear may not be 
considered in the evaluation (absent total bilateral 
deafness).  38 C.F.R. § 4.14 (1998); Boyer v. West, 11 Vet. 
App. 477 (1998).  If impaired hearing is service connected in 
only one ear, the non-service connected ear is assigned a 
designation of level I.  38 C.F.R. § 4.85 (f)(1999).

The Board notes that the regulations governing hearing loss 
disabilities were amended in May 1999.  When a regulation 
changes after a claim has been filed but before the appeal 
process has been completed, the version most favorable to the 
claimant will apply.  Karnas, 1 Vet. App. at 308.  See 
38 U.S.C.A. § 5110.  Although the Diagnostic Code provisions 
have changed, the general method for evaluating hearing loss 
disability have not except for the provisions of 38 C.F.R. 
§ 4.86 (1999).  The Board has reviewed those criteria and 
determined that this appellant does not meet them.  In sum, 
in this case, the regulatory change has no effect on the 
outcome of the case, therefore, a Bernard issue is not raised 
by the Board's consideration of both criteria in this 
decision.  Bernard v. Brown, 4 Vet. App. 384 (1993).

On the authorized audiological evaluation in October 1992, 
pure tone thresholds were not reported at 3,000 and 4,000 
Hertz.  Speech audiometry revealed speech recognition ability 
of 92 percent in the left ear.  There was no presence of 
active disease on examination.

On the authorized audiological evaluation in July 1995, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
X
X
X
X
LEFT
X
70
50
70
70

Puretone threshold average was 65 decibels.  Speech 
audiometry revealed speech recognition ability of 92 percent 
in the left ear.  The appellant reported a continued decrease 
in hearing in the left ear.

On the authorized audiological evaluation in September 1997, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
X
X
X
X
LEFT
X
70
65
75
80

The puretone threshold average was 72.5 decibels.  Speech 
audiometry revealed speech recognition ability of 80 percent 
in the left ear.

The Court has noted that the assignment of disability ratings 
for hearing impairment are derived at by a mechanical 
application of the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  In this case, the 
numeric designations produce a noncompensable disability 
evaluation.  38 C.F.R. Part 4, Diagnostic Code 6100.  The 
Board concludes that there is no conflict in the evidence.  
The preponderance of the evidence is against the claim, and 
an increased evaluation is not warranted.  The appellant's or 
his representative's contentions do not serve as a basis for 
the award of an increased evaluation.  38 U.S.C.A. § 5107, 
Lendenmann, 3 Vet. App. at 349.  The audiological 
examinations were adequate for rating purposes.


ORDER

A 30 percent evaluation for left knee disability is granted, 
subject to the controlling regulations applicable to the 
payment of monetary awards. 

An increased rating for conversion disorder is denied.

A compensable evaluation for multiple warts of the hands is 
denied.  

A compensable evaluation for left ear hearing loss is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

 



